Reversed and Remanded and Memorandum Opinion filed January 25, 2007







Reversed
and Remanded and Memorandum Opinion filed January 25, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00760-CV
____________
 
ELISA BRACKNEY, Appellant
 
V.
 
STEPHEN BRACKNEY, Appellee
 

 
On Appeal from the
328th District Court 
Fort Bend County,
Texas
Trial Court Cause
No. 02-CV-122814
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 18, 2006.  On October 5, 2006, this court
referred the case  to mediation.  On December 21, 2006, the mediator notified
the court that the parties had settled the case at mediation.
On
January 12, 2007, the parties filed a joint motion to reverse the judgment and
remand the cause to the trial court for entry of a judgment in accordance with
the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the judgment is reversed and the cause remanded to the trial court.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.